Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 1 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 2 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 3 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 4 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 5 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 6 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 7 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 8 of 9
Case 20-10383-RG   Doc 1   Filed 01/10/20 Entered 01/10/20 09:16:53   Desc Petition
                                    Page 9 of 9
